DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-17, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent no. 4,170,292 to Lang in view of patent no. 10,059,450 to Levron.
	Regarding claims 1, 8 and 15, Lang discloses a cargo handling system comprising: roller tracks (40 and 41) separated by a clearance space (not numbered, but shown in fig. 1), and wherein the roller tracks include rollers (35) and
 a mobile cargo mover (11) that is configured to move within the clearance space, wherein the cargo mover is configured to engage the cargo container to move the cargo container on the roller tracks (not numbered, but shown in fig. 1), and wherein the cargo mover is configured to disengage the cargo container to move away from the cargo container (not numbered, but shown in fig. 3), wherein the cargo mover comprises:
a main housing (not numbered, but shown in fig. 7).
	Lang discloses the claimed invention except for cargo mover having a conveyor, drive motor and traction sub-system.
	Levron discloses that it is known to have a cargo mover having a conveyor (150), drive motor (151) and traction sub-system (not numbered, but shown in fig. 3(a) as the plurality of wheels [150] used to move the apparatus over the cargo deck).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lang with the teachings of Levron by substituting the driving assembly of Lang with the conveyor, drive motor and traction sub-system of Levron with a reasonable expectation of success for the purpose of providing a means to move a cargo mover across a deck.
	Regarding claim 2, Lang discloses the cargo handling system of claim 1, wherein the cargo mover is configured to move over a surface of the floor (col. 1, lines 5-13) and wherein the cargo mover is configured to be moved into and out of the cargo holding area (col. 1, lines 5-13).
Regarding claim 3, Lang discloses the cargo handling system of claim 1, wherein the cargo mover is configured to support less than all of the weight of the cargo container (not numbered, but shown in fig. 1).
Regarding claims 4 and 20, Lang discloses the cargo handling system of claim 1, wherein the cargo mover comprises: at least one cargo coupler (13) extending from the main housing, wherein the at least oneApplication No. 15/401,451Amendment and Election With Traverse Page 3cargo coupler is moveable between a retracted position in which the at least one cargo coupler is decoupled from the cargo container, and an extended position in which the at least one cargo coupler couples to the cargo container.
Regarding claim 5, Lang discloses the cargo handling system of claim 4, wherein the at least one cargo coupler comprises: a first cargo coupler (13) extending from a first end of the main housing; and a second cargo coupler (13’) extending from a second end of the main housing.
Regarding claim 6, Lang discloses the cargo handling system of claim 4, wherein the at least one cargo coupler comprises: an extension panel (not numbered, but shown in fig. 9) having a first end that connects to a pivot axle (16’), and a second end of the extension panel that is opposite from the first end that connects to a latching panel (not numbered, but shown in fig. 9), wherein the latching panel is configured to engage the cargo container (31) when the at least one cargo coupler is in the extended position; andApplication No. 15/401,451Amendment and Election With Traverse Page 4an actuator (25) coupled to the pivot axle, wherein the actuator is configured to move the at least one cargo coupler between the extended position in which the latching panel engages the cargo container, and the retracted position in which the latching panel disengages from the cargo container.
Regarding claim 7, Lang discloses the cargo handling system of claim 1, wherein the at least one conveyor comprises: a first conveyor (12) extending from a first side of the main housing; and a second conveyor (12’) extending from a second side of the main housing.
Regarding claim 9, Lang discloses the cargo handling system of claim 1, wherein the cargo mover is symmetrical about longitudinal and lateral axes (not numbered, but shown in fig. 7).
Regarding claim 10, Lang discloses the cargo handling system of claim 1, further comprising a remote control (col. 4, lines 57-66) in communication with the cargo mover, wherein the remote control is configured to control operation of the cargo mover.
Regarding claims 12-14, 22 and 23, Lang discloses spring-biased (66 and 66’) traction couplers (60’).
Regarding claims 16 and 17, Levron discloses a guide roller (150) and a track loop (not numbered, but shown in fig. 3(b)).
Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Levron as applied to claim 15 above, and further in view of patent no. 9,776,720 to Himmelmann.
	Regarding claims 19 and 21, Lang in view of Levron discloses the claimed invention except for the traction sub-system comprising gear wheel and gear track.
	Himmelmann discloses that it is known to have a traction sub-system having a gear wheel (230) and gear track (235) in an aircraft loading system. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lang in view of Levron with the teachings of Himmelmann by substituting the driving assembly of Lang in view Leveron with that of Haimmelmann with a reasonable expectation of success for the purpose of providing a means to move a cargo mover across a deck.

Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive.  Applicant argues that the rejection of Lang in view of Levron does not disclose a traction sub-system that exerts a tractive force into the floor.  The examiner disagrees because in order for Lang in view of Levron’s cargo mover to move across the deck a tractive force into the deck would need to be present to accomplish the movement.  It is for this reason that the examiner is of the opinion that Lang in view of Levron meets this limitation.    

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                                                                                                                                                                                                                
Wbj.